COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 ARACELI NAVA A/K/A ARACELI                      §                No. 08-14-00226-CR
 MARRUFO-NAVA,
                                                 §                  Appeal from the
                       Appellant,
                                                 §                 346th District Court
 v.
                                                 §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                                 §                (TC# 20140D01257)
                        State.
                                              §
                                            ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to

file the brief until March 13, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 13, 2015.

       If the Appellant’s brief is not filed with this Court by March 13, 2015, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Appellant’s

brief has not been filed.

       IT IS SO ORDERED this 10th day of March, 2015.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.